DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending under this Office action.

Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "a controller configured to" and " a display unit configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "a controller/a display unit" coupled with functional language "configured to perform/display" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, and its related dependent claims 2-7, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
"a controller configured to perform" is interpreted as to "the controller 10 generates AR data for displaying a virtual image including an AR image based on the detected object 4" (See Specification:  Figs. 1-2, and [0047], "In the HUD apparatus 1, the controller 10 generates AR data for displaying a virtual image including an AR image based on the detected object 4, and provides the display unit 20 with the generated AR data. The AR data is display data for displaying the virtual image by forming the predetermined virtual image region 7 ahead through the visible region 5 of the windshield 9 as viewed from the driver. The display unit 20 generates and emits image light to be projected onto the visible region 5 of the windshield 9 based on the AR data. The emitted image light is projected through the optical system to the region in the visible region 5 of the windshield 9, is reflected in the region, and enters the eyes of the driver. Consequently, the driver visually recognizes the image light as the virtual image including the AR image 6 displayed to be superimposed on the object 4 in the virtual image region 7 seen through the visible region 5").
"a display unit configured to display" is interpreted as to "The display unit 20 is configured of a projector (projection image display apparatus) or the like and includes an optical system" (See Specification:  Figs. 1-2, and [0047], "The HUD apparatus 1 according to the embodiment is a part of 25 an in-vehicle system (FIG. 2) and includes a controller 10 and a display unit 20, and an external camera 2, an internal camera 3, and the like are connected to the HUD apparatus 1. The display unit 20 is configured of a projector (projection image display apparatus) or the like and includes an optical system").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, etc. (US 20190178669 A1) in view of Takahashi, etc. (US 20090231116 A1), further in view of Nagahara, etc. (US 20100066832 A1).
Regarding claim 1, Lee teaches that a head up display apparatus configured to project an image to a windshield or a combiner of a vehicle, thereby displaying a virtual image to be superimposed on a real image in front of the vehicle for a driver, the head up display apparatus (See Lee: Fig. 1, and [0045], “Referring to FIG. 1, the content visualizing device 110 includes a sensor 111, a processor 112, and a head-up display (HUD) 113”) comprising:
a controller (See Lee: Fig. 2, and [0137], “Examples of hardware components that may be used to perform the operations described in this application where appropriate include controllers, sensors, generators, drivers, memories, comparators, arithmetic logic units, adders, subtractors, multipliers, dividers, integrators, and any other electronic components configured to perform the operations described in this application”) configured to perform control to display the virtual image in a visible region of the windshield or the combiner (See Lee: Fig. 1, and [0047], “In an example, the processor 112 generates the content 161 to be provided to the user 190 based on the detected object.  For example, when the content visualizing device 110 is mounted on the vehicle, the content visualizing device 110 generates the content 161 based on information related to driving, and provides the user 190 with the content 161.  In an example, the content 161 is data to provide the user 190 with information related to driving.  The information relate to driving, hereinafter, the driving information, is information that is needed for driving, such as, for example, route guidance information and driving related information.  In an example, the processor 112 models the object, detects a position of the object, or recognizes the object by analyzing ambient information, for example, a distance to an ambient object and an image including the object, sensed by the sensor 111”); and
a display unit configured to display the virtual image in the visible region in accordance with the control of the controller, wherein the controller extracts a predetermined object based on an image taken by an external camera (See Lee: Fig. 1, and [0048], “The HUD 113 visualizes the content 161 in a visible region that is positioned in front of the user 190.  For example, the HUD 113 visualizes the content 161 on a window disposed in front of the user 190, such as, for example, a front windshield of the vehicle.  The HUD 113 forms a virtual projection plane 150.  The projection plane 150 is a plane on which a virtual image including the content 161 generated by the HUD 113 is displayed.  The user 190 recognizes the virtual image displayed on the projection plane 150”),
wherein the controller acquires information including object information including an object position of the object in space (See Lee: Fig. 1, and [0047], “In an example, the processor 112 models the object, detects a position of the object, or recognizes the object by analyzing ambient information, for example, a distance to an ambient object and an image including the object, sensed by the sensor 111”), viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera (See Lee: Fig. 1, and [0049], “In an example, the HUD 113 visualizes the content 161 having a depth on the projection plane 150.  For example, the processor 112 determines a depth to which the content 161 is to be visualized based on the projection plane 150, and the HUD 113 visualizes, based on the determined depth, the content 161 to have a depth which is relatively far away from or close to the projection plane 150 and the user 190”), and virtual image information including a position of a virtual image region which is a range in which the virtual image can be displayed in space, wherein the controller generates the image displayed to be superimposed on the object (See Lee: Fig. 13, and [0125], “Referring to FIG. 13, the content visualizing device moves driving related content 1322 from a first depth 1311 to a second depth 1314, in response to an event being initiated.  The first depth 1311 is a depth closer to the user than the second depth 1314.  At the same time, the content visualizing device maintains route guidance content 1330 visualized to successive depths 1312, 1313, 1314, and 1315 and remaining driving related contents 1321 visualized to the first depth 1311.  Thus, the content visualizing device adjusts the depth of the driving related content 1322 while an event occurs, thereby enabling the user to pay more attention to the driving related content 1322”),
wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information (See Lee: Fig. 11, and [0119], “In operation 1130, when an event is detected from the driving related information, the content visualizing device adjusts a position of driving related content corresponding to the event from among the driving related contents”),
wherein the controller performs the control to the display unit by using data after the correction (See Lee: Fig. 11, and [0120], “The content visualizing device selects target content from among the driving related contents based on the detected event.  The target content is content mapped to a type of the detected event, among the driving related contents.  In an example, the content visualizing device adjusts and visualizes the target content to a depth determined based on the event.  The depth to which the target content is visualized is determined based on the type of the event”), and
wherein the controller performs conversion process at the time of the correction so that a position of an intersection between a straight line when viewing the object position through the visible region from a viewpoint position after movement from a viewpoint position of basic setting of the driver and the virtual image region is set as a display position of the image after correction (See Lee: Figs. 12-13, and [0125], “Referring to FIG. 13, the content visualizing device moves driving related content 1322 from a first depth 1311 to a second depth 1314, in response to an event being initiated.  The first depth 1311 is a depth closer to the user than the second depth 1314.  At the same time, the content visualizing device maintains route guidance content 1330 visualized to successive depths 1312, 1313, 1314, and 1315 and remaining driving related contents 1321 visualized to the first depth 1311.  Thus, the content visualizing device adjusts the depth of the driving related content 1322 while an event occurs, thereby enabling the user to pay more attention to the driving related content 1322”; and [0126], “Further, the content visualizing device moves the driving related content 1322 from the second depth 1314 to the first depth 1311, when the event is terminated.  When the event is terminated, the content visualizing device returns the driving related content 1322 to the original position, thereby reducing clutter of information to the user”).
However, Lee fails to explicitly disclose that viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera; and wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information.
However, Takahashi teaches that viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera (See Takahashi: Fig. 4, and [0064], “The information dots relevant to the target information are selected from among the plurality of information dots V and indicated on the windshield 2.  Accordingly, the display unit 10 can be provided on the surface of the instrument panel 3.  The display device 1 is not bothered by a problems of minutely accurate mounting of the display device 1 and providing a sufficient space for accommodating the display device 1, which a conventional head-up display device would have to face.  Also, since the information dots V are selectably indicated, the distance between the display unit 10 and the windshield 2 can be reduced, and the display unit 10 can directly project the information dots V on the windshield 2 without using a conventional costly reflection member.  The display device 1 can be readily provided on the instrument panel 3 of the vehicle with reduced cost.  Further, even when the information dots V are indicated over a wide range of the windshield 2, it is possible to avoid degradation of driver's visibility.  Also, by indicating a desired information dots V, driver's consciousness and viewpoint are directed to the target information, and the driver can recognize the information dots in an intuitive manner”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lee to have viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera as taught by Takahashi in order to reduce a distance between the display unit and the windscreen, and avoid the need for an expensive reflection member (See Takahashi: Fig. 1, and [0064], “The information dots relevant to the target information are selected from among the plurality of information dots V and indicated on the windshield 2.  Accordingly, the display unit 10 can be provided on the surface of the instrument panel 3.  The display device 1 is not bothered by a problems of minutely accurate mounting of the display device 1 and providing a sufficient space for accommodating the display device 1, which a conventional head-up display device would have to face.  Also, since the information dots V are selectably indicated, the distance between the display unit 10 and the windshield 2 can be reduced, and the display unit 10 can directly project the information dots V on the windshield 2 without using a conventional costly reflection member.  The display device 1 can be readily provided on the instrument panel 3 of the vehicle with reduced cost.  Further, even when the information dots V are indicated over a wide range of the windshield 2, it is possible to avoid degradation of driver's visibility.  Also, by indicating a desired information dots V, driver's consciousness and viewpoint are directed to the target information, and the driver can recognize the information dots in an intuitive manner”). Lee teaches a method and system that may generate route guidance content based on position information of a vehicle and road information, and adjust the height of the route guidance content from the ground surface in response to distance from the vehicle to the indication start point being less than or equal to a threshold; and Takahashi teaches a system and method that may make the display unit to indicate the information dot that corresponds to the target information, direct the driver's attention and viewpoint toward the target information,  and enable the driver to recognize the information dot or dots in an intuitive manner . Therefore, it is obvious to one of ordinary skill in the art to modify Lee by Takahashi to direct the driver's attention and viewpoint toward the target information. The motivation to modify Lee by Takahashi is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Lee, modified by Takahashi, fails to explicitly disclose that wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information.
However, Nagahara teaches that wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information (See Nagahara: Fig. 9, and [0032], “As will be explained later with reference to FIG. 9, the mirror control module 41 includes a non-illustrated mirror motor that holds the mirror 40 and controls inclinations of the mirror 40 in at least two directions, i.e., a horizontal direction and a vertical direction orthogonal to the horizontal direction, and inclinations of the mirror 40 can be arbitrarily set based on arbitrary rotation of the mirror motor.  It is to be noted that the non-illustrated mirror motor is independently driven in each of the horizontal direction and the vertical direction by a motor driver module 51”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Lee to have wherein the controller corrects a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information as taught by Nagahara in order to display the display information stably (See Nagahara: Figs. 1-2, and [0055], “As explained above, according to one embodiment of the present invention, display information can be stably displayed with respect to an external scene by correcting a position of the display information projected onto the combiner on the windshield in accordance with vibration of a vehicle caused due to, e.g., irregularities on a road surface during traveling and a change in relative position of a driver in the vehicle which may possibly occur in addition to vibration of the vehicle”). Lee teaches a method and system that may generate route guidance content based on position information of a vehicle and road information, and adjust the height of the route guidance content from the ground surface in response to distance from the vehicle to the indication start point being less than or equal to a threshold; and Nagahara teaches a system and method that may correct the image position when the vehicle is moving in fluctuation. Therefore, it is obvious to one of ordinary skill in the art to modify Lee by Nagahara to correct the image position in the windshield when the driving vehicle fluctuates. The motivation to modify Lee by Nagahara is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the head up display apparatus according to claim 1,
wherein the virtual image region is set at a virtual image region position with a predetermined virtual image distance ahead of the visible region as viewed from the viewpoint position of the driver (See Lee: Fig. 1, and [0053], “In an example, the content visualizing device 110 continuously expresses the depth through the HUD 113, and visualizes the content 161 having a depth of hundreds of meters ahead of the user 190.  However, when an object, for example, another vehicle or a pedestrian, cuts in between the user 190 and the content 161 visualized to have a depth, an overlap between a 3D graphic representation corresponding to the content 161 visualized to have a depth and the object that cuts in occurs.  The overlap causes a visual fatigue of the user 190, or causes a crosstalk such that the user 190 recognizes an unnatural image”), and
wherein the controller controls whether or not to perform the correction in accordance with a first case where the object position is located at the back of the virtual image region position and a second case where the object position is located in front of the virtual image region position (See Lee: Figs. 14-15, and [0129], “The content visualizing device visualizes at least a portion of the plurality of driving related contents to a first depth 1411.  For example, the content visualizing device visualizes first content 1421 and third content 1423 to the first depth 1411.  The content visualizing device visualizes a remaining portion of the plurality of driving related contents to a second depth 1413 different from the first depth 1411.  For example, the content visualizing device visualizes second content 1422 to the second depth 1413.  In an example, the content visualizing device may display the plurality of driving related contents for each depth based on a priority”).
Regarding claim 3, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Nagahara teaches that the head up display apparatus according to claim 1,
wherein the controller performs the conversion process with using a basic display position of the generated image, the object position, the amount of movement of the viewpoint position, and the position of the virtual image region as input values and with reference to a conversion table or a conversion calculation formula, thereby acquiring the display position of the image after correction as an output value (See Nagahara: Figs. 4A-C, and [0034], “That is, in a situation where "T" as a picture example projected onto the center of a display image in a regular state as shown in FIG. 4A is visually confirmed as if it is lifted up from the center of the display image as depicted in FIG. 4B, a state that the vehicle is vibrating is detected from background information acquired from the front camera 3, and an angle of the mirror 40 is changed, thereby correcting a position on which the picture is projected (a height in this example) as shown in FIG. 4G”).
Regarding claim 4, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the head up display apparatus according to claim 1, wherein the controller performs control so that the correction is not performed when the amount of movement of the viewpoint position is within a threshold value and the correction is performed when the amount of movement exceeds the threshold value (See Lee: Fig. 7, and [0098], “For example, the vehicle 790 travelling on the road 710 is entering an intersection.  Route guidance information indicates a right turn at the intersection, and a content visualizing device adjusts route guidance content 720 indicating a right turn.  The content visualizing device increases a height 729 of the route guidance content 720 from a ground surface, when a distance from the vehicle 790 to an indication start point 721 is less than or equal to a threshold.  As shown in the top view, the content visualizing device maintains a 2D position of the route guidance content 720 between the indication start point 721 and an indication end point 722.  The 2D position of the route guidance content 720 is a planar position excluding the height 729.  For example, when the height 729 of the route guidance content 720 is defined as a z axis, the 2D position of the route guidance content 720 is defined as an x axis and a y axis.  The x axis, the y axis, and the z axis are orthogonal to each other”).
Regarding claim 5, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Nagahara teaches that the head up display apparatus according to claim 1,
wherein whether or not to perform the correction can be set in accordance with a type of the object and a type of the image (See Nagahara: Fig. 1, and [0033], “For example, the vehicle 790 travelling on the road 710 is entering an intersection.  Route guidance information indicates a right turn at the intersection, and a content visualizing device adjusts route guidance content 720 indicating a right turn.  The content visualizing device increases a height 729 of the route guidance content 720 from a ground surface, when a distance from the vehicle 790 to an indication start point 721 is less than or equal to a threshold.  As shown in the top view, the content visualizing device maintains a 2D position of the route guidance content 720 between the indication start point 721 and an indication end point 722. The 2D position of the route guidance content 720 is a planar position excluding the height 729. For example, when the height 729 of the route guidance content 720 is defined as a z axis, the 2D position of the route guidance content 720 is defined as an x axis and a y axis.  The x axis, the y axis, and the z axis are orthogonal to each other”).
Regarding claim 6, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Lee teaches that the head up display apparatus according to claim 1 mounted in an in-vehicle system of the vehicle,
wherein the display unit includes a projection display apparatus configured to perform projection display to the visible region of the windshield or the combiner (See Lee: Fig. 1, and [0048], “The HUD 113 visualizes the content 161 in a visible region that is positioned in front of the user 190.  For example, the HUD 113 visualizes the content 161 on a window disposed in front of the user 190, such as, for example, a front windshield of the vehicle.  The HUD 113 forms a virtual projection plane 150.  The projection plane 150 is a plane on which a virtual image including the content 161 generated by the HUD 113 is displayed. The user 190 recognizes the virtual image displayed on the projection plane 150”).
Regarding claim 7, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Lee and Nagahara teach that the head up display apparatus according to claim 1, wherein the display unit (See Lee: Fig. 1, and [0045], “Referring to FIG. 1, the content visualizing device 110 includes a sensor 111, a processor 112, and a head-up display (HUD) 113”) includes:
an optical system for guiding image light of the image to the visible region, the optical system having a mirror whose angle is variable and having a configuration in which a projection position of the image light to the visible region is changed in accordance with the angle, thereby changing the position of the virtual image region seen in the visible region (See Lee: Fig. 1, and [0050], “The HUD 113 includes, for example, a picture generator 114, a fold mirror 115, and a concave mirror 116.  However, the configuration of the HUD 113 is not limited thereto, and may include various elements designed to form the projection plane 150 on which a virtual image is focused through projection toward a display in front of the user 190”); and
a drive unit configured to drive the optical system so as to change the angle of the mirror based on an operation by the driver or the control of the controller (See Nagahara: Figs. 1 and 5, and [0031], “The projection device 31 projects toward the combiner a picture as a display target generated by display information generating module 32, i.e., a traveling speed or various kinds of warning display that should be projected onto the combiner, various kinds of data or map information that are planned to be displayed based on a variety of prepared applications, and others.  A mirror control module 41 that controls an angle of a mirror 40 for projection onto the combiner is provided between the combiner and the projection device 31.  That is, as shown in FIG. 5, the projection device 31 projects display information onto the combiner 11 on the windshield 1 through the mirror 40”), and
wherein the viewpoint position and the position of the virtual image region of the basic setting are set in accordance with the angle of the mirror (See Nagahara” Figs. 1 and 5, and [0031], “That is, as shown in FIG. 5, the projection device 31 projects display information onto the combiner 11 on the windshield 1 through the mirror 40.  It is to be noted that a basic function and a picture display principle of the HUD 101 are already widely utilized, thereby omitting an explanation thereof.  However, in many cases, the projection device 31 is provided at a position outside a field of view of a driver, and display information, i.e., a projected picture exiting the projection device 31 is reflected by the combiner 11 provided on the windshield 1 to be superimposed on a line of sight of a driver as represented by an example shown in FIG. 3”).
Regarding claim 8, Lee, Takahashi, and Nagahara teach all the features with respect to claim 1 as outlined above. Further, Lee, Takahashi, and Nagahara teach that a display control method in a head up display apparatus configured to project an image to a windshield or a combiner of a vehicle, thereby displaying a virtual image to be superimposed on a real image in front of the vehicle for a driver, the head up display apparatus (See Lee: Fig. 1, and [0045], “Referring to FIG. 1, the content visualizing device 110 includes a sensor 111, a processor 112, and a head-up display (HUD) 113”) comprising:
a controller (See Lee: Fig. 2, and [0137], “Examples of hardware components that may be used to perform the operations described in this application where appropriate include controllers, sensors, generators, drivers, memories, comparators, arithmetic logic units, adders, subtractors, multipliers, dividers, integrators, and any other electronic components configured to perform the operations described in this application”) configured to perform control to display the virtual image in a visible region of the windshield or the combiner (See Lee: Fig. 1, and [0047], “In an example, the processor 112 generates the content 161 to be provided to the user 190 based on the detected object.  For example, when the content visualizing device 110 is mounted on the vehicle, the content visualizing device 110 generates the content 161 based on information related to driving, and provides the user 190 with the content 161.  In an example, the content 161 is data to provide the user 190 with information related to driving.  The information relate to driving, hereinafter, the driving information, is information that is needed for driving, such as, for example, route guidance information and driving related information.  In an example, the processor 112 models the object, detects a position of the object, or recognizes the object by analyzing ambient information, for example, a distance to an ambient object and an image including the object, sensed by the sensor 111”); and
a display unit configured to display the virtual image in the visible region in accordance with the control of the controller, wherein steps performed by the controller (See Lee: Fig. 1, and [0048], “The HUD 113 visualizes the content 161 in a visible region that is positioned in front of the user 190.  For example, the HUD 113 visualizes the content 161 on a window disposed in front of the user 190, such as, for example, a front windshield of the vehicle.  The HUD 113 forms a virtual projection plane 150.  The projection plane 150 is a plane on which a virtual image including the content 161 generated by the HUD 113 is displayed.  The user 190 recognizes the virtual image displayed on the projection plane 150”) include:
a step of extracting a predetermined object based on an image taken by an external camera (See Lee: Fig. 1, and [0046], “In an example, the sensor 111 detects an object in front.  For example, the sensor 111 measures a distance to the object in front.  However, examples are not limited thereto.  In an example, the sensor 111 measures a distance to an object in a vicinity of the vehicle, and generates a vicinity distance map indicating the distance to the object in the vicinity of the vehicle.  In another example, the sensor 111 generates images by capturing environments in front, in rear, on left-hand side, and on right-hand side of the vehicle”);
a step of acquiring information including object information including an object position of the object in space (See Lee: Fig. 1, and [0047], “In an example, the processor 112 models the object, detects a position of the object, or recognizes the object by analyzing ambient information, for example, a distance to an ambient object and an image including the object, sensed by the sensor 111”), viewpoint information including a viewpoint position of the driver and the amount of movement of the viewpoint position in space based on an image taken by an internal camera (See Takahashi: Fig. 4, and [0064], “The information dots relevant to the target information are selected from among the plurality of information dots V and indicated on the windshield 2.  Accordingly, the display unit 10 can be provided on the surface of the instrument panel 3.  The display device 1 is not bothered by a problems of minutely accurate mounting of the display device 1 and providing a sufficient space for accommodating the display device 1, which a conventional head-up display device would have to face.  Also, since the information dots V are selectably indicated, the distance between the display unit 10 and the windshield 2 can be reduced, and the display unit 10 can directly project the information dots V on the windshield 2 without using a conventional costly reflection member.  The display device 1 can be readily provided on the instrument panel 3 of the vehicle with reduced cost.  Further, even when the information dots V are indicated over a wide range of the windshield 2, it is possible to avoid degradation of driver's visibility.  Also, by indicating a desired information dots V, driver's consciousness and viewpoint are directed to the target information, and the driver can recognize the information dots in an intuitive manner”), and virtual image information including a position of a virtual image region which is a range in which the virtual image can be displayed in space (See Lee: Fig. 13, and [0125], “Referring to FIG. 13, the content visualizing device moves driving related content 1322 from a first depth 1311 to a second depth 1314, in response to an event being initiated.  The first depth 1311 is a depth closer to the user than the second depth 1314.  At the same time, the content visualizing device maintains route guidance content 1330 visualized to successive depths 1312, 1313, 1314, and 1315 and remaining driving related contents 1321 visualized to the first depth 1311.  Thus, the content visualizing device adjusts the depth of the driving related content 1322 while an event occurs, thereby enabling the user to pay more attention to the driving related content 1322”);
a step of generating the image displayed to be superimposed on the object (See Nagahara: Figs. 1, 3, and 5, and [0031], “The projection device 31 projects toward the combiner a picture as a display target generated by display information generating module 32, i.e., a traveling speed or various kinds of warning display that should be projected onto the combiner, various kinds of data or map information that are planned to be displayed based on a variety of prepared applications, and others.  A mirror control module 41 that controls an angle of a mirror 40 for projection onto the combiner is provided between the combiner and the projection device 31.  That is, as shown in FIG. 5, the projection device 31 projects display information onto the combiner 11 on the windshield 1 through the mirror 40.  It is to be noted that a basic function and a picture display principle of the HUD 101 are already widely utilized, thereby omitting an explanation thereof.  However, in many cases, the projection device 31 is provided at a position outside a field of view of a driver, and display information, i.e., a projected picture exiting the projection device 31 is reflected by the combiner 11 provided on the windshield 1 to be superimposed on a line of sight of a driver as represented by an example shown in FIG. 3”);
a step of correcting a display position of the image in the virtual image region including at least a position in a horizontal direction by using the acquired information (See Nagahara: Fig. 9, and [0032], “As will be explained later with reference to FIG. 9, the mirror control module 41 includes a non-illustrated mirror motor that holds the mirror 40 and controls inclinations of the mirror 40 in at least two directions, i.e., a horizontal direction and a vertical direction orthogonal to the horizontal direction, and inclinations of the mirror 40 can be arbitrarily set based on arbitrary rotation of the mirror motor.  It is to be noted that the non-illustrated mirror motor is independently driven in each of the horizontal direction and the vertical direction by a motor driver module 51”); and
a step of performing the control to the display unit by using data after the correction (See Lee: Fig. 11, and [0120], “The content visualizing device selects target content from among the driving related contents based on the detected event.  The target content is content mapped to a type of the detected event, among the driving related contents.  In an example, the content visualizing device adjusts and visualizes the target content to a depth determined based on the event.  The depth to which the target content is visualized is determined based on the type of the event”), and
wherein, in the step of correcting the display position, conversion process is performed so that a position of an intersection between a straight line when viewing the object position through the visible region from a viewpoint position after movement from a viewpoint position of basic setting of the driver and the virtual image region is set as a display position of the image after correction (See Lee: Figs. 12-13, and [0125], “Referring to FIG. 13, the content visualizing device moves driving related content 1322 from a first depth 1311 to a second depth 1314, in response to an event being initiated.  The first depth 1311 is a depth closer to the user than the second depth 1314.  At the same time, the content visualizing device maintains route guidance content 1330 visualized to successive depths 1312, 1313, 1314, and 1315 and remaining driving related contents 1321 visualized to the first depth 1311.  Thus, the content visualizing device adjusts the depth of the driving related content 1322 while an event occurs, thereby enabling the user to pay more attention to the driving related content 1322”; and [0126], “Further, the content visualizing device moves the driving related content 1322 from the second depth 1314 to the first depth 1311, when the event is terminated.  When the event is terminated, the content visualizing device returns the driving related content 1322 to the original position, thereby reducing clutter of information to the user”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612